          Case 3:17-cv-03597-EMC Document 313 Filed 04/04/19 Page 1 of 5



 1   Frank E. Scherkenbach (CA #142549)
     scherkenbach@fr.com
 2   FISH & RICHARDSON P.C.
     One Marina Park Drive
 3   Boston, MA 02210-1878
     Telephone: (617) 542-5070
 4   Facsimile: (617) 542-8906

 5   Michael R. Headley (CA SBN 220834)
     headley@fr.com
 6   Neil A. Warren (CA SBN 272770)
     warren@fr.com
 7   FISH & RICHARDSON P.C.
     500 Arguello Street, Suite 500
 8   Redwood City, CA 94063
     Telephone: (650) 839-5070
 9   Facsimile: (650) 839-5071

10   John W. Thornburgh (CA SBN 154627)
     thornburgh@fr.com
11   FISH & RICHARDSON P.C.
     12390 El Camino Real
12   San Diego, CA 92130
     Telephone: (858) 678-5070
13   Facsimile: (858) 678-5099

14   Attorneys for Defendant
     POWER INTEGRATIONS, INC.
15

16                              UNITED STATES DISTRICT COURT

17                             NORTHERN DISTRICT OF CALIFORNIA

18                                 SAN FRANCISCO DIVISION
19   OPTICURRENT, LLC,                          Case No. 3:17-cv-03597- EMC

20                Plaintiff,                    POWER INTEGRATIONS’
                                                MOTION TO STAY EXECUTION
21         v.

22   POWER INTEGRATIONS, INC.,                  DATE: May 9, 2019
                                                TIME: 1:30 p.m.
23                Defendants.                   JUDGE: Honorable Edward M. Chen

24

25

26
27

28
                                                   POWER INTEGRATIONS’ MOTION TO STAY EXECUTION
                                                                           Case No. 3:17-cv-03597-EMC
           Case 3:17-cv-03597-EMC Document 313 Filed 04/04/19 Page 2 of 5



 1                                         NOTICE OF MOTION
 2          PLEASE TAKE NOTICE that on May 9, 2019, or as soon thereafter as the Court permits,

 3   this matter will be heard before the Honorable Edward M. Chen of the above-identified court,

 4   located at 450 Golden Gate Avenue, 17th Floor, Courtroom 5, San Francisco, California 94102.

 5   Defendant Power Integrations, Inc. (“PI”) will and hereby does move the Court, pursuant to Fed.

 6   R. Civ. P. 62, for stay of execution of judgment.

 7   I.     INTRODUCTION
 8          PI has filed post-trial briefs raising substantial questions regarding the direct infringement

 9   and damages verdicts in this case. Should the Court deny these motions, PI will appeal. Pending

10   that appeal, the Court should stay execution of judgment so that the merits can be finally resolved.

11   The parties have already agreed to a stay of execution pending this Court’s entry of final

12   judgment. Because PI is financially sound, and because the potential liability in this case

13   represents a small fraction of PI’s assets, the Court should enter a stay pending appeal without

14   requiring a supersedeas bond.

15   II.    LEGAL STANDARDS
16          Federal Rule of Civil Procedure 62(b) – formerly 62(d) – provides for an automatic stay if

17   a party provides a bond “or other security”: “At any time after judgment is entered, a party may

18   obtain a stay by providing a bond or other security. The stay takes effect when the court approves
19   the bond or other security and remains in effect for the time specified in the bond or other

20   security.”

21          A party is “entitled to a stay as a matter of right” if it posts the required security. Bennett

22   v. Franklin Resources, Inc., --- F. Supp. 3d ----, 2018 WL 6652250, at *9 (N.D. Cal. 2018)

23   (granting stay where party deposited funds with the court). Without security, a stay is “a matter

24   strictly within the judge’s discretion.” Matter of Combined Metals Reduction Co., 557 F.2d 179,

25   193 (9th Cir. 1977) (affirming exercise of discretion).

26          “[T]he purpose of a supersedeas bond is to protect the appellee’s ability to collect the
27   judgment.” American Color Graphics, Inc. v. Travelers Property Cas. Ins. Co., 2007 WL

28   1520952, at *2 (N.D. Cal. 2007). Thus, if there is little risk of non-payment, a court “has

                                                       1        POWER INTEGRATIONS’ MOTION TO STAY EXECUTION
                                                                                       Case No. 3:17-cv-03597-EMC
           Case 3:17-cv-03597-EMC Document 313 Filed 04/04/19 Page 3 of 5



 1   discretion to stay execution of judgment pending appeal without requiring a bond.” Id. at *1

 2   (granting stay without requiring security where $4 million represented a small fraction of

 3   defendant’s $256 million in assets). In addition, “[i]n lieu of a supersedeas bond, a court may

 4   allow for the posting of alternate forms of security.” Id. In American Color Graphics, the court

 5   imposed the following conditions as security: “In lieu of a supersedeas bond, Travelers shall

 6   submit its quarterly and annual financial statements filed with the California Department of

 7   Insurance to the Court and plaintiff ACG pending appeal to demonstrate Travelers’ continued

 8   solvency and ability to satisfy the judgment. . . . . In the event there is a material change in

 9   Travelers’ financial condition, Travelers shall, upon showing by ACG that Travelers does not have

10   the present ability to satisfy the judgment, post a supersedeas bond in the amount of 125% of the

11   judgment in order to maintain the stay of enforcement of the judgment pending appeal.” Id. at *2.

12          In assessing whether to require a bond, the Northern District regularly considers factors

13   enunciated in a Seventh Circuit case, Dillon v. City of Chicago, 866 F.2d 902, 904 (7th Cir. 1988).

14   See Kranson v. Federal Express Corp., 2013 WL 6872495, at *1 (N.D. Cal. 2013). As recounted

15   in Kranson, the court may consider the following Dillon factors: “(1) the complexity of the

16   collection process; (2) the amount of time required to obtain a judgment after it is affirmed on

17   appeal; (3) the degree of confidence that the district court has in the availability of funds to pay the

18   judgment; (4) whether the defendant’s ability to pay the judgment is so plain that the cost of a
19   bond would be a waste of money; and (5) whether the defendant is in such a precarious financial

20   situation that the requirement to post a bond would place other creditors of the defendant in an

21   insecure position.” Id. at *1.

22          Referring to these factors, the court in Kranson found the fourth factor dispositive: the

23   defendant’s ability to pay. The judgment of $382,197 represented a small fraction of “FedEx’s

24   assets and net income based on Form 10-K.” Id. at *1. In addition, Federal Express represented

25   that “once a completed payment request is submitted, it takes less than 30 days ... to issue

26   payment.” Id. Therefore, the court stayed execution pending appeal and “exercise[d] its
27   discretion to waive the requirement of a bond.” Id. at *2.

28

                                                        2        POWER INTEGRATIONS’ MOTION TO STAY EXECUTION
                                                                                        Case No. 3:17-cv-03597-EMC
            Case 3:17-cv-03597-EMC Document 313 Filed 04/04/19 Page 4 of 5



 1   III.    STATEMENT OF FACTS
 2           Power Integrations is a successful and financially sound company. Its finances are

 3   summarized in its latest SEC Form 10K. (Headley Decl. Ex. A.) At the end of 2018, PI had net

 4   revenues of $416 million; shareholders’ equity of $527 million; and cash-on-hand of $134 million.

 5   (Id. at 21.) The judgment in this case is much smaller: the verdict is approximately $6.7 million.

 6   Moreover, PI has filed post-trial motions that would cap this amount at $1.2 million.

 7           Opticurrent has agreed to a stay of execution pending entry of final judgment but requests

 8   “some form of security” to stay execution pending appeal. (Headley Decl. Ex. B.)

 9   IV.     ARGUMENT
10           A.     Since PI is financially sound, and the potential judgment represents a small
                    fraction of its assets, the Court should enter a stay without requiring a bond.
11
             This Court stayed execution in American Color Graphics and Kranson without requiring a
12
     bond where the defendants were large, financially sound companies, and the judgment represented
13
     a small fraction of their assets. American Color Graphics, 2007 WL 1520952 at *2; Kranson,
14
     2013 WL 6872495 at *2. Since “the purpose of a supersedeas bond is to protect the appellee’s
15
     ability to collect the judgment,” the Court sensibly exercises its discretion not to require a bond
16
     where payment is not in question. American Color Graphics, 2007 WL 1520952 at *2.
17
             In addition, Rule 62 permits other forms of security. As in American Color Graphics, PI
18
     will agree to provide its quarterly 10K / 10Q reports to the Court and to Opticurrent to insure that
19
     its finances remain strong. See id. at *2. In addition, as in Kranson, PI will agree to pay any
20
     damages judgment that stands on appeal within 30 days of the Federal Circuit issuing its mandate.
21
     See Kranson, 2013 WL 6872495 at *2.
22
             B.     The Dillon factors support entering a stay without requiring a bond.
23
             As in Kranson, PI believes that Dillon factor four – “whether the defendant’s ability to pay
24
     the judgment is so plain that the cost of a bond would be a waste of money” – is dispositive. As
25
     detailed in the previous section, there can be no question that PI will be able to pay the judgment.
26
     In addition, the cost of bond would be wasteful. The Court may take judicial notice of the typical
27
     cost of a bond. For example, the website for bond provider Bryant Surety Bonds states that a
28

                                                       3        POWER INTEGRATIONS’ MOTION TO STAY EXECUTION
                                                                                       Case No. 3:17-cv-03597-EMC
             Case 3:17-cv-03597-EMC Document 313 Filed 04/04/19 Page 5 of 5



 1   surety bond costs between 0.75% and 2.5% of the bond amount per year for a party with good

 2   credit. (Headley Decl. Ex. C (printout of https://www.bryantsuretybonds.com/surety-bond-cost).)

 3   If PI were required to pay 2.5% of $6.7 million per year, this would amount to $150,000 per year,

 4   a significant waste. Thus, Dillon factor four strongly supports entering a stay without requiring a

 5   bond.

 6             Dillon factor three – “the degree of confidence that the district court has in the availability

 7   of funds to pay the judgment” – is similar. The Court can be confident that PI has the ability to

 8   pay, and should that change (as reflected in PI’s quarterly updates), the Court can take appropriate

 9   action.

10             Dillon factors one and two – “the complexity of the collection process” and “the amount of

11   time required to obtain a judgment after it is affirmed on appeal” – are satisfied by PI’s agreement

12   to pay any judgment within 30 days of the Federal Circuit issuing its mandate.

13             Dillon factor five – “whether the defendant is in such a precarious financial situation that

14   the requirement to post a bond would place other creditors of the defendant in an insecure

15   position” – is inapplicable given PI’s strong finances. Even so, the cost of a bond would be a

16   waste.

17             Thus, all the Dillon factors support entry of a stay without requiring a bond.

18   V.        CONCLUSION
19             For the foregoing reasons, PI respectfully requests the Court stay execution of judgment

20   pending appeal without requiring a bond. Instead, the Court should require PI to submit quarterly

21   financial updates and require PI to pay any judgment within 30 days of the Federal Circuit issuing

22   its mandate.

23   Dated: April 4, 2019                                 FISH & RICHARDSON P.C.

24
                                                          By: /s/ Michael R. Headley
25                                                            Michael R. Headley
26                                                        Attorneys for Defendant
27                                                        POWER INTEGRATIONS, INC.

28

                                                         4        POWER INTEGRATIONS’ MOTION TO STAY EXECUTION
                                                                                         Case No. 3:17-cv-03597-EMC
